J-A02003-15 / J-A02004-15 / J-A02005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

JALIK PEAY

                         Appellant                 No. 2372 EDA 2013


             Appeal from the Judgment of Sentence July 29, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0014638-2011


                                     *****

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

RASHAWN EDWARDS

                         Appellant                 No. 2395 EDA 2013


             Appeal from the Judgment of Sentence July 29, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0014637-2011


                                     *****

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

HALEEM POOLE

                         Appellant                 No. 2477 EDA 2013
J-A02003-15 / J-A02004-15 / J-A02005-15




            Appeal from the Judgment of Sentence August 2, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0014640-2011


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

MEMORANDUM BY LAZARUS, J.:                         FILED JANUARY 21, 2015

       Co-defendants, Jalik Peay, Rashawn Edwards, and Haleem Poole,

appeal from the judgments of sentence1 stemming from their involvement in

a 2011 jailhouse2 riot, resulting in the death of a fellow inmate, Earl Bostic,

and seriously injuring two other inmates, Richard Gyton and Aaron Young.

After careful review, we affirm on the opinion authored by the Honorable

Barbara A. McDermott.

       Young allegedly had a dispute with inmate Sean Sullivan 3 over a block

worker job.4 Sullivan passed “bangers”5 to the co-defendants and devised a
____________________________________________


1
  We have sua sponte consolidated these cases on appeal. See Pa.R.A.P.
513 (when same question involved in two or more appeals in different cases,
appellate court may in its discretion order them to be argued together as if
but single appeal).
2
 The riot occurred at Curran-Fromhold Correctional Facility, located on State
Road in Philadelphia.
3
  Co-defendants, Donte Jones and Sean Sullivan, were tried and convicted of
third-degree murder and attempted murder in a separate trial.               Their
appeals are also before this Court. See Commonwealth v. Jones, 1879
EDA 2013; Commonwealth v. Sullivan, 1905 EDA 2013. Although the
trial court opinion in the instant case lists Desean as Sullivan’s first name, in
his current appeal to this Court as well as the trial court’s opinion in that
case, his forename is Sean.




                                           -2-
J-A02003-15 / J-A02004-15 / J-A02005-15



plan to attack; the plan included distracting the prison guards so that the

perpetrators could invade cell 15 which housed victims Young and Gyton.

Bostic was nearby watching television in a dayroom when he was attacked

by the co-defendants.

        Bostic died of multiple stab wounds to the neck, chest, back and right

arm, one of which partially severed his aorta.        Gyton and Young were

seriously injured when they were stabbed in the hand, head, arm and

stomach6 by the co-defendants. The perpetrators used shanks7 and bangers

to carry out the bloody attacks.

        Police officers interviewed Gyton at Hahnemann Hospital at the time

he was being treated for his stab wounds. The officers memorialized Gyton’s

statements in a document, which was later read into the record at both the

preliminary hearing and at trial. In the document, Gyton identifies the co-

defendants as the individuals who stabbed the inmate-victims.      N.T. Trial,

                       _______________________
(Footnote Continued)
4
  Pod 2 of Block C of the co-defendant’s correctional facility contained 32
cells, divided into two tiers, organized around a common living and dining
area. Each pod had a designated block worker who was permitted to work
outside the common areas while the other inmates were locked in their
respective cells.
5
    A banger is a form of a knife made by prison inmates.
6
 Gyton suffered a liver laceration, six puncture wounds to his small intestine
and injuries to his inferior vena cava and a retroperitoneal hemotama.
7
 A shank or shiv is a slang term for a sharp or pointed implement used as
an improvised knife-like weapon.



                                            -3-
J-A02003-15 / J-A02004-15 / J-A02005-15



5/1/13, at 278-280. At trial, however, Gyton testified he did not know who

stabbed him, he recanted statements he allegedly made during a prison

assessment that indicated he needed to be separated in jail from the co-

defendants because he feared they would harm him again, and he testified

about a letter he sent to the co-defendants explaining that his “story” about

them committing the crimes had been fabricated.      Id. at 233; N.T. Trial,

5/2/13, at 13-15, 30; N.T. Trial, 5/3/13, at 83.

        Peay, Edwards and Poole were tried together before Judge McDermott.

After a seven–day trial, the jury convicted Peay of one count each of third-

degree murder,8 possession of an instrument of crime (PIC),9 prohibited

offense weapons,10 criminal conspiracy to commit murder,11 and two counts

each of attempted murder12 and aggravated assault.13      The jury convicted

Edwards of two counts each of attempted murder, aggravated assault, and

one count each of PIC, prohibited offensive weapons, and criminal


____________________________________________


8
    18 Pa.C.S § 2502(c).
9
    18 Pa.C.S. § 907(a).
10
     18 Pa.C.S. § 908.
11
     18 Pa.C.S. § 903.
12
     18 Pa.C.S. § 901(a); 18 Pa.C.S. § 2501(a).
13
     18 Pa.C.S. § 2702(a)(1).




                                           -4-
J-A02003-15 / J-A02004-15 / J-A02005-15



conspiracy to commit murder.14 Poole was convicted of two counts each of

attempted murder, aggravated assault, and one count each of third-degree

murder, PIC, prohibited offensive weapons, and criminal conspiracy to

commit murder.

        On July 29, 2013, the trial court sentenced Peay to 20-40 years’

imprisonment on the murder conviction, with a consecutive sentence of two

concurrent terms of 20-40 years in prison for two counts of attempted

murder, and concurrent sentences of 20-40 years’ imprisonment for

conspiracy, 1-2 years’ imprisonment for weapons possession, and 1-2 years

in prison for PIC.15      On that same date, the court sentenced Edwards to

concurrent terms of 18-40 years’ incarceration for the conspiracy and each

attempted murder conviction and 1-2 years in prison for the weapons

charge, with a consecutive term of incarceration of 1-2 years for PIC. On

August 2, 2103, the court sentenced Poole to concurrent terms of 20-40

years in prison for his third-degree murder, conspiracy and attempted

murder convictions, as well as concurrent terms of 1-2 years in prison for his

PIC and weapons charges.16
____________________________________________


14
     Edwards was acquitted of murder.
15
  Peay’s sentence for attempted murder was ordered to run consecutive to
the third-degree murder sentence, while his PIC sentence was ordered to
run concurrently with the third-degree murder sentence.
16
  The co-defendants’ aggravated assault convictions merged for sentencing
purposes.
(Footnote Continued Next Page)


                                           -5-
J-A02003-15 / J-A02004-15 / J-A02005-15



      Peay and Poole filed timely post-sentence motions, which were denied

by the trial court. These appeals follow.

      On appeal, Peay presents the following issues for our review:            (1)

whether the trial court erred in failing to grant [Peay’s] request for a

directed verdict; and (2) whether the conviction[s were] against the weight

of the evidence.17        On appeal, Edwards and Poole present the following

issues for our consideration:

      (1)    [Are] the appellant[s] entitled to an arrest of judgment
             with respect to [their] convictions . . . since the evidence is
             insufficient to sustain the verdicts of guilt as the
             Commonwealth failed to sustain its burden of proving the
             appellant’s guilt beyond a reasonable doubt?

      (2)    [Are] the appellant[s] entitled to a new trial as a result of
             the trial court’s ruling that allowed the Commonwealth to
             present testimony that Omar Fulton had been threatened?

      (3)    [Are] the appellant[s] entitled to a new trial as a result of
             the trial court’s ruling that allowed the Commonwealth to
             present testimony from Police Officer Brian Stark
             concerning the confiscation of two knives from a prison
             desk?

      (4)    [Are] the appellant[s] entitled to a new trial as a result of
             the misconduct of the prosecutor committed during his
             summation?
                       _______________________
(Footnote Continued)


17
  Although Peay’s Pa.R.A.P. 1925(b) Statement of Errors Complained of on
Appeal does not include a sufficiency of the evidence claim, because
sufficiency was raised in Peay’s motion for a directed verdict and because
the trial court chose to address his direct verdict challenge as one of
sufficiency of the evidence, we do not find it waived on appeal. See
Pa.R.A.P. 1925(b)(4)(vii).




                                            -6-
J-A02003-15 / J-A02004-15 / J-A02005-15



Poole also presents the following additional issues for our consideration: (1)

Is the appellant entitled to a remand for resentencing since the sentence

imposed by the trial court is unreasonable, excessive and not reflective of

his character, history and condition; and (2) is the appellant entitled to a

new trial since the verdicts of guilt are against the weight of the evidence.

       After reviewing the parties’ briefs, relevant case law and record on

appeal, we affirm the co-defendants’ judgments of sentence based upon the

thorough and well-reasoned opinion18 authored by Judge McDermott.           We

instruct the parties to attach a copy of Judge McDermott’s decision in the

event of further proceedings in the matters.

       Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2015




____________________________________________


18
  We note that the word “is” should be “its” on the eighth line of page 26 of
the trial court’s opinion.



                                           -7-